Title: To George Washington from Moustier, 1 May 1789
From: Moustier, Eléanor-François-Elie, comte de
To: Washington, George



Sir
Newyork the 1st of May 1789

It is truly mortifying to me to be under the disadvantage of using a foreign language in which I am so little versed. I conceive I must have committed errors, from the interpretation you have given, Sir, to my preceding letter, in regard to two points which were far from my intention. The first is relative to the application of the general principle on which I thought that a private audience from you, at the beginning of a new form of government (in order to talk in general terms of the situation in which this total change placed myself) would be proper. The peculiar circumstances to which I alluded were those resulting from the change of the representative of the collective Sovereignty of the United States. Their affections, principles and interests, I conceive have not ceased to be the same. But as they have had the wisdom to chuse a proper organ to express the first and cherish the others, I was eager to hear from that organ expressions similar to those which I had used formerly in different circumstances without having ever had an oportunity of receiving any of the same nature, but I had not either from personal impulse, nor from the direction of my Court, the least idea of making the most remote overture for any negociation whatsoever. And I happily know of no peculiar circumstance

which might have occasion’d them. I sincerely wish that the Situation of the United States may preserve them for ever from taking any share in the local politics of Europe. But we have been used to believe that the fire of war, was too easily spread over the four parts of the world by a cannon ball shot on the Seas of one of them, and most likely it is from that observation that the United States have stipulated with France the guarantee of their possessions. I quote this, Sir, only to shew that any distance of the fire is not an absolute, but only a probable reason to expect not to be concerned in it. But there has never existed, nor does there exist any ground for negociations relative to such an event, nor is any other negociation brought forward on the Side of France with the United States. They alone have made demands which have been received as readily and favoured as much as the circumstances enabled the King to listen to his affection towards the United States. What has been demanded in the Kings name, was no more but the conclusion of an act which had been predetermined by the Treaty, that is a convention to agree upon the functions of the Consuls in both Countries. Such an act is at least as necessary to the commercial interest of the United States as it is to the French Nation. And as it is concluded and has been signed lately by the respective plenipotentiariy, there is nothing left to be done but to send from here the ratification of the proper power. In mentioning this in conversation, I have given a proof that I did not mean to act officially with the President of the United States, for If I had received orders to take such a measure, I would certainly have either followed the only form which I knew, or have required to be previously officially inform’d of the new form that would answer the purpose.
This is, I apprehend, the second error to which my unskillfulness in the English language has given rise. I was far from conceiving the least idea to introduce any form for the transaction of business between the Government of the United States and the representative of a foreign power. I have made it an object of my particular attention to Study the origin of the System establish’d in Europe about the departments of the branches of Administration, and as it is in France that they were first introduced, I am confident that I may point out the advantages as

well as the inconveniences of the System. This might be a topick of an interesting conversation or of a pamphlet, but would be too long for a special letter. It may be enough to Say, that I highly approve and admire a proper distribution of power, and that when the officers are kept in due bounds as to their competence, nothing is more favourable to the expedition of business. I am also of opinion that Sovereigns have very wisely introduced the form of communication of business through the channel of persons intrusted with their confidence and power. But as I think at the same time that cases may happen in which it would be dangerous to employ those channels, it occurr’d to me, that an absolute denial of an immediate communication would be a real abridgment of the powers of the Sovereign and of the most valuable prerogative of their Representatives abroad allowed by all writers on the functions of public Ministers, which is to have, when desired, an immediate communication with the Sovereign to whom they are sent. As to the application of this principle, it depends altogether on the prudence and a proper knowledge of the motives which may render such a measure or continuance of measure either necessary or proper. It is on that distinction that depends the facility of extending or restraining the practice of communication with all Diplomatic caracters. Public forms are not to vary, but confidential measures are adapted to circumstances, so that it is easier to quote facts on this question than to fix principles which serve rather for public forms. What has passed in the United States since their formation as an Independant and Sovereign Power, could furnish part of those facts.
If I have gone too far in suposing that at the establishment of forms adapted to a new Government, some people might, according to what history and modern times shew sufficiently, under various pretences, among which I only expressed the dignity of President of the United States, strive to enlarge the importance of their offices, I have been led to it by the consideration of possible things and by an apprehension of an event which, wherever it has happened, has been allmost imperceptible, which is the reason why at all times offices have become more or less important and analogous to their institutions, as the persons invested with them have made incroachments or

losses. I can assure you, Sir, that if the United States could be happy enough to have allways a Washington for their chief Magistrate I would not have conceived any such apprehension, which I have endeavoured to express by the figure of erecting walls. But as it is not in the course of nature to be prodigal of distinguish caracters, peculiarly in the highest stations, I have been induced to be perhaps too cautious. Thus when I am to embark though I would see the finest appearance of a favourable Sea, I would not forget the possibility of a Storm, and would in consequence provide against the effects of it as much as lay’s in my power.
The object of my hazarding to intrude anew on your patience, Sir, was the desire of clearing myself even from the suspicion that I had presumed to influence in any way the measures of the Government of the United States. I wish I may have succeeded in clearing myself intirely of the suspicion of a presuming caracter. The only one which I seek to get here, is of the most sincere friend of a nation who is considered in the most friendly way by my Sovereign and my nation.
You may conceive, Sir, that this explanation could not be thought unnecessary by a man who knows how to value the sentiments and opinion of General Washington, to whom alone in the present circumstance he has addressed himself. I am with the greatest respect Sir Your most obedient humble Servant

Count de Moustier

